NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

           VICTORIA ALIXIA PARRA CARRANZA, Appellant.

                             No. 1 CA-CR 21-0424
                               FILED 5-17-2022


             Appeal from the Superior Court in Yuma County
                        No. S1400CR202000665
                 The Honorable Roger A. Nelson, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael O’Toole
Counsel for Appellee

E.M. Hale Law, PLLC, Lakeside
By Elizabeth M. Hale
Counsel for Appellant


                       MEMORANDUM DECISION

Presiding Judge Cynthia J. Bailey delivered the decision of the Court, in
which Judge Peter B. Swann and Judge D. Steven Williams joined.
                       STATE v. PARRA CARRANZA
                           Decision of the Court

B A I L E Y, Judge:

¶1            Victoria Parra Carranza1 appeals her trespass conviction and
contends the superior court erred in denying her motion for judgment of
acquittal pursuant to Arizona Rule of Criminal Procedure (“Rule”) 20(a).
For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            In July 2020, Parra Carranza and her companion, Frank
Montoya, entered a store in Yuma County. The store’s policy, which was
posted at the entrance, required customers to wear face masks to protect
against COVID-19. As Montoya and Parra Carranza entered, a store
manager approached them and asked them to put on face masks. Montoya
verbally refused, Parra Carranza did not respond, and the couple continued
to walk around the store. The manager, then joined by another store
manager, followed the pair and asked them multiple times to either wear
face masks or leave the store. Montoya made remarks to the store managers
while Parra Carranza said nothing. The interaction lasted approximately
fifteen minutes. At one point, Montoya turned and coughed in the
managers’ direction and said he hoped they contracted COVID-19.

¶3             One manager called 911 to report a trespass. Montoya and
Parra Carranza continued shopping and then went to the checkout counter.
After the managers told them they were not allowed to purchase any items,
the couple went to the self-checkout counter. Parra Carranza and Montoya
completed their purchase, left the store, and were arrested in the parking
lot after a scuffle with police.

¶4             A grand jury indicted Parra Carranza, charging her with four
counts including aggravated assault, a class four felony, resisting arrest, a
class six felony, hindering prosecution in the first degree, a class five felony,
and criminal trespass in the second degree, a class two misdemeanor. See
Ariz. Rev. Stat. (“A.R.S.”) §§ 13-1204, -2508, -2512, -1503.

¶5             At trial, Parra Carranza testified that she went to the store to
purchase a few items and that she did not know why the clerk cancelled her
order at the checkout counter. She denied that store employees approached
her or spoke to her while she was shopping. She testified she was unaware


1     Parra Carranza’s name appears alternately throughout the record as
Parra Carranza, Parra-Carranza, and Parra-Caranza. We use Parra
Carranza for consistency.


                                       2
                       STATE v. PARRA CARRANZA
                           Decision of the Court

law enforcement had been called until she was in the parking lot, and she
did not know the reason for law enforcement involvement.

¶6             After the State rested, defense counsel moved for a Rule 20
judgment of acquittal on the trespass charge, arguing the couple were
already on their way out of the store when the police approached them.
The court denied the motion, finding substantial evidence to support each
charge, except that it reduced the aggravated assault charge from a class
four to a class five felony. The jury found Parra Carranza guilty on the four
counts. The court sentenced her to 36 months of supervised probation, with
an initial 30-day jail term as a condition of probation.

¶7            We have jurisdiction over Parra Carranza’s timely appeal
under Article 6, Section 9, of the Arizona Constitution and A.R.S. §§ 12-
120.21(A)(1), 13-4031, and 13-4033(A)(1).

                                 DISCUSSION

¶8            When a party files a Rule 20 motion, the superior court is
required to enter judgment of acquittal if no substantial evidence warrants
a conviction. Ariz. R. Crim. P. 20(a)(1); State v. Hill, 174 Ariz. 313, 318 (1993).
We review de novo whether substantial evidence existed to support a
conviction, viewing the facts in the light most favorable to supporting the
verdict. State v. West, 226 Ariz. 559, 562, ¶ 15 (2011). The question is
whether any rational trier of fact, considering direct and circumstantial
evidence, could have found the defendant guilty beyond a reasonable
doubt. See id. at ¶ 16 (citations omitted). We do not reweigh the evidence
on appeal. State v. Lee, 189 Ariz. 590, 603 (1997).

¶9               “A person commits criminal trespass in the second degree by
knowingly entering or remaining unlawfully in or on any nonresidential
structure . . . .” A.R.S. § 13-1503(A). To enter or remain unlawfully means
the person’s “intent for so entering or remaining is not licensed, authorized
or otherwise privileged.” A.R.S. § 13-1501(2).

¶10            Parra Carranza argues she entered the store with a lawful
purpose, to purchase items, and she did not know the mask mandate could
subject her to criminal consequences; therefore, she did not have the
requisite unlawful intent. This argument misstates the law. The State was
not required to prove she intended to break the law, only that she
“knowingly, voluntarily, entered or remained” while she “was aware that
[her] entry or remaining was unlawful.” State v. Malloy, 131 Ariz. 125, 130
(1981); see also State v. Kozan, 146 Ariz. 427, 429 (App. 1985) (noting the



                                        3
                      STATE v. PARRA CARRANZA
                          Decision of the Court

defendant’s awareness that entry or remaining was unlawful is a distinct
element from “knowingly” entering or remaining).

¶11           The State elicited testimony that store employees repeatedly
asked Parra Carranza to leave because she was unmasked, and she refused
to do so. Video footage from a store surveillance camera showed a manager
approach Parra Carranza as she walked into the store. Although Parra
Carranza testified store employees did not approach her or ask her to leave,
we will not reweigh the credibility of testimony on appeal. See Lee, 189 Ariz.
at 603. From the evidence presented, a jury could find Parra Carranza chose
to remain in the store despite knowing she was not authorized to be there.
See Malloy, 131 Ariz. at 130. There was thus substantial evidence to support
a trespass conviction, and the court did not err in denying Parra Carranza’s
Rule 20(a) motion.

                                CONCLUSION

¶12           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          4